Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The present invention relates to a system and method for optimizing power consumption in mobile devices. More specifically, the present invention relates to optimizing power consumption in mobile devices by reducing current consumption in a video communication by implementing video codecs on a Central Processing Unit (CPU) with Single Instruction Multiple Data (SIMD) extensions and post processing modules including filters (deblocking filtering which are part of the codec) on a Digital Signal Processor (DSP) core.
In view of applicant’s arguments with respects to claims 1-8, and  with respect to current art of record and further search of prior art claims 1-8 are allowed.  Newly added independent claim 9 recite claim limitations similar to independent claim 1.
Claims 1-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651